Case 17-24308-CMG          Doc 201     Filed 10/02/18 Entered 10/02/18 14:44:34          Desc Main
                                      Document      Page 1 of 2


 HELLRING LINDEMAN GOLDSTEIN & SIEGAL LLP
 Bruce S. Etterman, Esq.
 Attorneys for Debtor/Debtor-in-Possession
 Bulk Express Logistics, Inc.
 One Gateway Center
 Newark, New Jersey 07102-5323
 973.621.9020

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY

                                                  Administratively Consolidated Under
  In Re:                                          Case No. 17-24308

  BULK EXPRESS LOGISTICS, INC. and                Judge: Christine M. Gravelle
  ROBERT A. LOMBARD, JR., and
  CHARLENE M. BARNETT-LOMBARD,                    Chapter 11

                                  Debtor.         Hearing Date: October 30, 2018
                                                                at 10:00 a.m.


    NOTICE OF DEBTOR/DEBTOR-IN-POSSESSION BULK EXPRESS LOGISTICS,
    INC.’S MOTION FOR AN ORDER AUTHORIZING DEBTOR’S SALE OF A 2006
    PETERBILT TRUCK

 TO:       All Parties-in-Interest on Accompanying Certification of Service

                  PLEASE TAKE NOTICE that on October 30, 2018 at 10:00 a.m. or as soon

 thereafter as counsel may be heard, Bulk Express Logistics, Inc., Debtor/Debtor-in-Possession

 (the “Debtor”), by and through its counsel, Hellring Lindeman Goldstein & Siegal LLP, will

 move before Hon. Christine M. Gravelle, at the United States Bankruptcy Court, 402 East State

 Street, Trenton, New Jersey, for entry of an Order authorizing the Debtor to sell the 2006

 Peterbilt truck with VIN 1XP5DU9X36N631871.

                  PLEASE TAKE FURTHER NOTICE that in support of the within motion the

 undersigned shall rely upon the accompanying Certification of Robert Lombard.

                  PLEASE TAKE FURTHER NOTICE that, pursuant to 9013-2(a) and 9013-3(d)

 of the Local Rules of Bankruptcy Practice, this Motion shall be deemed uncontested unless
Case 17-24308-CMG         Doc 201    Filed 10/02/18 Entered 10/02/18 14:44:34           Desc Main
                                    Document      Page 2 of 2


 responding papers are filed and served seven (7) days in advance of the scheduled hearing date in

 accordance with the Local Bankruptcy Rules.

               If you do not oppose the relief requested, no response or appearance is

 required.

                                        HELLRING LINDEMAN GOLDSTEIN & SIEGAL LLP
                                        Attorneys for Debtor/Debtor-in-Possession
                                        Bulk Express Logistics, Inc.


                                        By:                 /s/ Bruce S. Etterman
                                                         BRUCE S. ETTERMAN
 Dated: October 2, 2018                                   A Member of the Firm




                                                2
 201059
